Citation Nr: 1329929	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  13-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of private medical expenses incurred at Shands Jacksonville Medical Center, on December 9, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his March 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at the local VA office to provide testimony in support of his claim, but no hearing has been scheduled.  

The Veteran's request for a hearing should be honored; therefore, the Board is without discretion and must remand the appeal, as to provide such opportunity.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and schedule him for a hearing before a Veterans Law Judge at the local VA office, in accordance with applicable laws and regulations.  A copy of the notice sent to the Veteran shall be associated with the claim folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails, without good cause, to report for the scheduled hearing, the claim folder should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


